Citation Nr: 0101085	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-13 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disabilities resulting 
from Persian Gulf War Syndrome or other environmental 
hazards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had a period of active duty in the Regular Army 
from September 1979 to April 1980 that has been determined to 
be dishonorable for purposes of Department of Veterans 
Affairs (VA) benefits (other than chapter 17 hospital care).  
He also served in the Georgia Army National Guard from July 
1982 to May 1994.

In March 1996, the VA Regional Office (RO) in Atlanta, 
Georgia, denied the veteran's claim for service connection 
for various disabilities due to Persian Gulf War Syndrome.  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  In the March 1997 statement of the case, 
the RO clarified that the veteran actually is requesting 
service connection for various disabilities resulting from 
environmental hazards (contaminated water, etc.), beginning 
in 1983 while on active duty for training and not just for 
conditions attributable to Persian Gulf War Syndrome.

In a statement submitted along with his May 1997 substantive 
appeal, the veteran requested a hearing at the RO before a 
local hearing officer.  The RO subsequently scheduled the 
hearing for August 1997, but the veteran contacted the RO 
prior to the hearing and requested that it temporarily be 
postponed and re-scheduled for a later date.  So the RO re-
scheduled the hearing for October 1997, but he failed to 
report for it.  However, in a more recent statement received 
in November 1999, he requested a hearing before a veterans 
law judge of the Board, and the RO sent him a letter in April 
2000 notifying him that his hearing would be scheduled 
as soon as possible.

In December 2000, the veteran submitted additional evidence 
in support of his claim, and he waived his right to initial 
review of the additional evidence by the RO.  Accordingly, 
the Board will accept and consider this evidence in 
connection with this appeal.  38 C.F.R. § 20.1304(c) (2000).  
However, for the reasons discussed below, this claim is 
subject to further development action on remand.



REMAND

The RO denied the veteran's claim as not well grounded.  But 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should seek official 
corroboration of the status (i.e., full-
time active duty, and all periods of 
active duty for training (ADT) and 
inactive duty training (IDT)) and 
duration of the veteran's military 
service in the Army National Guard of 
Georgia from 1982 to 1994.  In addition, 
the RO should corroborate the status and 
duration of any periods of federalized 
(i.e., full-time duty under section 316, 
502, 503, 504, or 505 of title 32, United 
States Code) and non-federalized ADT and 
any periods of IDT in units he was 
assigned to in the Georgia Army National 
Guard for the years 1982 to 1994.  The 
actual duration of each and every period 
of active duty, ADT, and IDT in the Army 
National Guard, both federalized and non-
federalized, as well as the federal 
statutory authority under which each 
period of such service was performed, 
should be specifically identified.

In addition, the RO should request 
complete, legible copies of any and all 
personnel and medical records which 
pertain to the veteran's Army National 
Guard service for the above-described 
time period.  All attempts to secure 
these records should be undertaken, to 
include referrals to all potential 
custodians of his service records, 
including the Army National Guard command 
and the Adjutant General's Office of 
Alabama, the National Personnel Records 
Center and the Army Reserve Personnel 
Center in St. Louis, Missouri, and the 
Army National Guard Personnel Center in 
Falls Church, Virginia.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and/or VA) where he 
has been treated for his claimed skin 
disorder since 1983.  The RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the appellant which are not 
already on file. 

3.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

4.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including the evidence 
submitted in December 2000 and any 
additional medical evidence obtained by 
the RO on remand.  In connection with this 
action, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


